DISSENTING OPINION OF
KOBAYASHI, J.
WITH WHOM LEVINSON, J., JOINS
I dissent.
The instant case is premised upon a very limited agreed statement of facts for the resolution oí specific agreed statement of questions.
In the agreed statement of facts, inter alia, the following are enumerated:
*2581. Claimant [appellee] made a claim for unemployment compensation benefits effective June 13, 1971;
2. Following appellee’s application for benefits, the Department of Labor and Industrial Relations [appellant] gave to her a pamphlet entitled “Information on Unemployment Benefits”. (Emphasis added.)
In the agreed statement of questions presented to the trial court for resolve the following questions are enumerated:
1. Is appellant’s duty to inform a claimant as to the method of determination of weekly benefit amount properly fulfilled by issuance of a pamphlet entitled “Information on Unemployment Benefits” and through the Benefit Rights Interview after application for benefits is made? (Emphasis added.)
2. May appellant refuse to allow withdrawal of an application for benefits once such application is made?
3. Is it appellant’s duty to exclude appellee’s earnings in the “lag-quarter” when computing the weekly benefit amount, even though said earnings are higher than in any of appellee’s previous four completed quarters?
The key issue herein is as stated in the agreed statement of questions presented numbered 1 (one):
Is appellant’s duty to inform a claimant as to the method of determination of weekly benefit amount properly fulfilled by issuance of a pamphlet entitled “Information on Unemployment Benefits” (Exhibit A) and through the Benefit Rights Interview after application for benefits is made? (Emphasis added.)
Appellant clearly assumes that it has a duty to inform the appellee personally. The only question is whether appellant has performed such a duty even though the information is given to the appellee after she has filed her application for benefits.
The majority opinion goes to extreme lengths on some rather flimsy reasoning to reverse a proper judgment of the trial court.
Without any question, on an agreed statement of facts, the parties have agreed that the appellee had received the pamphlet in question after appellee had filed her claim for *259unemployment benefits. Agreed statement of facts numbered 2 (two) states as follows:
Following appellee’s application for benefits, appellant gave to her a pamphlet entitled “Information on Unemployment Benefits”, a copy of which is attached hereto as Exhibit A and made a part hereof.by incorporation.
Yet the majority of the court, after a strained analysis and reasoning, states that agreed statement of facts numbered 11 (eleven) implies that appellee had received the pamphlet in question and was informed properly before she had filed her claim for unemployment benefits. Agreed statement of facts numbered 11 (eleven) states as follows:
At the time of filing, appellee was not informed that if she delayed application until July 1, 1971, that her earnings in the April-June, 1971 quarter would be included in computing her benefit amount, other than through the information contained in the pamphlet referred to in Paragraph 2, supra.
To compound the fallacy of its opinion, the majority of the court deliberately and totally ignores the “Agreed Statement of Questions Presented” numbered 1 (one) which reads as follows:
Is appellant’s duty to inform a claimant as to the method of determination of weekly benefit amount properly fulfilled by issuance of a pamphlet entitled “Information on Unemployment Benefits” (Exhibit A) and through the Benefit Rights Interview after application for benefits is made? (Emphasis added.)
If any clarification were required to nullify the conclusion of the majority of the court that “paragraph 11 of the agreed statement of facts clearly implies that claimant (appellee) was informed through the information contained in the pamphlet” before appellee had filed her claim for unemployment benefits, said Agreed Statement of Questions Presented numbered 1 (one), without any uncertainty makes it crystal clear that appellee had been given the pamphlet in question and was informed of her rights after she had filed her claim for unemployment benefits.
*260The majority of the court thus violates a basic fundamental principle of appellate responsibility by failing to adhere to the record of the case on appeal.
On the agreed statement of questions numbered 1 presented for resolve herein, I am of the opinion that the appellant is under a duty to provide every claimant personally, prior to the filing of an application for benefits, such material information as may be necessary to the making of an informed decision by the appellee, the claimant herein. See Hughes v. Unemployment Compensation Board of Review, 199 Pa. Super. 577, 186 A.2d 453 (1962). And since, in the agreed statement of facts the appellant agrees that the necessary information was given to the appellee after the filing of the application for benefits, and the statement of questions presented numbered 1 (one) confirms the fact that appellee was given the pamphlet and informed of her rights after the filing of her claim, the appellant has clearly failed to fulfill its duty to inform the appellee.
I would affirm.